Order entered June 9, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00113-CR

                   DAVION VAN QUINN SCOTT, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F20-75064-R

                                     ORDER

      Before the Court is appellant’s June 8, 2022 motion for an extension of time

to file his brief until July 9, 2022. Because we previously ordered appellant’s brief

due on July 11, 2022, we DENY the motion as moot.



                                              /s/   LANA MYERS
                                                    JUSTICE